DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending and under consideration. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO2016008937 (Vignais; IDS).
Claim 1 is drawn to a method for delivering exogenous mitochondria into recipient cells comprising mixing the recipient cells with mitochondria from donor cells and centrifuging the resultant mixture.

Vignais teaches intercellular transfer of isolated mitochondria from a population of donor cells into a population of recipient cells by centrifuging the recipient cells in the presence of the isolated mitochondria. The centrifugation is performed at 1000-2000g at 1-8 degrees C for 5-30 min, meeting the limitations of claim 3 (see para bridging pages 2-3). Vignais also teaches, specifically, centrifuging at 1,500g for 15 min at 4 degrees C (see page 33). 
2 requires use of 0.005 to 25 mg mitochondria per 1x10^5 recipient cells. With regard to the ratio of mitochondria to cells, Vignais teaches use of 10^5 recipient cells for mitochondria isolated from 4-10x10^6 donors (which equates to 4x10^6 to 1x10^7, see page 18). While Vignais does not teach the amount of mitochondria in mg of mitochondria, the instant specification teaches that 2x10^7 donor cells were used. Because a range of 0.005 to 25 mg of mitochondrion is claimed (a 5000-fold range) and the cell quantity in Vignais is up to half (2-fold range), it is concluded that the mitochondrial mass obtained from 4x10^6 to 1x10^7 donors falls within the 5000-fold range claimed.   
With regard to claim 6, requiring a step of performing incubation prior to centrifugation, page 33 of Vignais teaches slow addition of mitochondria which meets the limitation of incubation as there is not limit on the duration of the incubation period. As well, with regard to claims 6 and 7, Vignais teaches at page 19 that prior to secondary centrifugation the step of incubating at 37 degrees C for 2 hours can be carried out.
With regard to claims 10-11, Vignais teaches that the donor cells can be autologous (same subject, claim 11), allogeneic or xenogeneic (see page 10, para 2). With regard to claim 8, Figure 1 and page 12, last para teaches the transfer of mitochondria from hMSCs (stem cells) and cancer cells. Vignais also taught transfer of mitochondria to T lymphocytes as recited by claim 9 (see page 29, para 2 and Example 3).
With regard to claim 12, in carrying out the method of claim 1, Vignais teaches the cell that is made by the method of claim 1.


Claim(s) 1-3,6-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Caicedo (2015, Scientific Reports, 5:9073., pages 1-10; IDS).

Claim 1 is drawn to a method for delivering exogenous mitochondria into recipient cells comprising mixing the recipient cells with mitochondria from donor cells and centrifuging the resultant mixture.

Caicedo teaches intercellular transfer of isolated mitochondria from a population of donor cells into a population of recipient cells by centrifuging the recipient cells in the presence of the isolated mitochondria. The centrifugation is performed at 1,500g for 15 min at 4 degrees C (see page 8), meeting the limitations of claim 3. 
Claim 2 requires use of 0.005 to 25 mg mitochondria per 1x10^5 recipient cells. With regard to the ratio of mitochondria to cells, Caicedo teaches use of 10^5 recipient cells for mitochondria isolated from 4-10x10^6 donors (which equates to 4x10^6 to 1x10^7, see page 8, col.. 1). Caicedo teaches 1x10^6 cells yields 100 g of mitochondria that is resuspended in 1 mL (see page 8, left column). Caicedo teaches addition of 2.5,5,10 and 20 g of mitochondria to 10^5 cells (page 4, right col).

With regard to claim 6, requiring a step of performing incubation prior to centrifugation,  Caicedo teaches slow addition of mitochondria which meets the limitation of incubation as there is not limit on the duration of the incubation period. As well, with regard to claims 6 and 7, Caicedo teaches at page 8, left col. that prior to secondary centrifugation the step of incubating at 37 degrees C for 2 hours can be carried out.
With regard to claims 10-11, Caicedo teaches that the donor cells can be autologous (same subject, claim 11, see page 8, left col), or allogeneic (cells used we, in fact, allogeneic). With regard to claim 8, Figure 1 and page 12, last para teaches the transfer of mitochondria 9). With regard to claim 12, in carrying out the method of claim 1, Caicedo teaches the cell that is made by the method of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016008937 (Vignais; IDS) or Caicedo (2015, Scientific Reports, 5:9073., pages 1-10; DIS) in view of Amidzadeh (2014, Avicenna J Med Biotech, 6:38-46).
Vignais and Caicedo both meet the limitations of claim 1 as set forth above. 
Claim 4 adds a step of adding a surfactant and claim 5 recites the surfactant concentration of 1 to 100 mg/mL. Neither Vignais nor Caicedo teach addition of a surfactant. However, using a surfactant to control cell membrane permeability was well known to the skilled artisan at the time of filing. For example, Amidzadeh taught use of the surfactant (claim 5) Tween-20 as a highly effective means of increasing membrane permeability, and taught its use at 0.2% which equates to 2.2mg/mL, falling within the limitations of claim 5.
It would have been obvious at the time of filing to add a surfactant such as tween, as taught by Amidzadeh, to the method of delivering mitochondria into recipient cells to arrive at the invention as claimed. One would have been motivated to make such a combination to increase the permeability of the recipient cells to improve delivery efficiency 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner




/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632